USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: [2-4-14__

x
UNITED STATES OF AMERICA,
Plaintiff, : 1:18-cv-5993 (ALC)
-against- : ORDER ADJOURNING
CONFERENCE

$96,900.00 IN UNITED STATES

CURRENCY,
Defendant-in-

rem.

x

 

ANDREW L. CARTER, JR., United States District Judge:

In light of the Court’s Order dated December 9, 2019, the status conference scheduled for

today December 9, 2019, is ADJOURNED.

SO ORDERED. (food y Cig

Dated: December 9, 2019

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
